United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2053
                                     ___________

Phelix Henry Frazier,                     *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Sam Poston,                               *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: April 23, 2001

                                    Filed: April 26, 2001
                                     ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      Phelix Henry Frazier appeals the district court's dismissal without prejudice of
Frazier's legal malpractice suit against his former criminal defense attorney. Having
reviewed the record, we agree with the district court that Frazier's lawsuit is premature
and we affirm for the reasons stated in the court's opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-